Plaintiff in error, W.J. Starling, was convicted in the county court of Okfuskee county of the offense of unlawful possession of intoxicating liquor, and punishment *Page 266 
fixed at imprisonment in the county jail for a period of six months and to pay a fine of $500. Judgment was rendered on the 28th day of October, 1921, and the appeal was lodged in this court on the 21st day of December, 1921. The cause was finally submitted on the 6th day of March, 1923. No brief has been filed in behalf of plaintiff in error, and the cause was not orally argued at the time same was submitted. Rule 9 of this court (12 Okla. Cr. viii, 165 Pac. x) provides: "When no counsel appears and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment." After an examination of the pleadings, the instructions of the court, and the judgment and sentence, the court finds that no prejudicial error occurred sufficient to authorize a reversal of this judgment, and the same is therefore affirmed.